Exhibit 99.1 For Immediate Release Contact: Bill Davis Perficient, Inc. 314-529-3555 bill.davis@perficient.com PERFICIENT REPORTS FOURTH QUARTER AND FULL YEAR 2011 RESULTS ~ Reports Record Quarterly Revenues and 31% Services Revenue Growth;Provides 2012 Revenue Guidance of $300 to $320 Million~ Saint Louis – March 1, 2012 – Perficient, Inc. (NASDAQ: PRFT), a leading information technology consulting firm serving Global 2000 and other large enterprise customers throughout North America, today reported financial results for the quarter ended December 31, 2011. Financial Highlights For the quarter ended December 31, 2011: § Revenues increased 26% to $70.4 million from $55.9 million for the fourth quarter 2010; § Services revenue increased 31% to $61.3 million from $46.8 million for the fourth quarter 2010; § Adjusted earnings per share results (a non-GAAP measure; see attached schedule, which reconciles to GAAP earnings per share) on a fully diluted basis increased to $0.21 from $0.17 for the fourth quarter 2010; § Earnings per share results on a fully diluted basis increased to $0.09 from $0.05 for the fourth quarter 2010; § EBITDAS(a non-GAAP measure; see attached schedule, which reconciles to GAAP net income) increased 25% to $10.3 million from $8.3 million for the fourth quarter 2010; and § Net income increased 108% to $2.7 million compared to $1.3 million for the fourth quarter 2010; and § The Company repurchased 270,000 shares of its stock at a cost of $2.3 million. For the year ended December 31, 2011: § Revenues increased 22% to $262.4 million from $215.0 million for 2010; § Services revenue increased 26% to $233.2 million from $185.2 million for 2010; § Adjusted earnings per share results (a non-GAAP measure; see attached schedule which reconciles to GAAP earnings per share) on a fully diluted basis increased to $0.77 from $0.59 per share for 2010; § Earnings per share results on a fully diluted basis increased to $0.37 from $0.23 for 2010; § EBITDAS(a non-GAAP measure; see attached schedule which reconciles to GAAP net income)increased 38% to $38.7 million from $28.1 million for 2010; § Net income increased to $10.7 million from $6.5 million for 2010; § The Company repurchased 1.3 million shares of its stock at a cost of $11.8 million. “2011 was a great year for Perficient – solid growth and accelerating earnings,” said Jeffrey Davis, Perficient’s chief executive officer and president. “Our February acquisition of PointBridge Solutions was a great way to start 2012 and we’re well-positioned to continue to execute toward our goal of achieving $500 million in run-rate revenues by the end of 2013.” “Perficient’s key operating metrics continue to trend well,” said Paul Martin, Perficient’s chief financial officer.“We continue to generate the cash flow necessary to fund our acquisition program and accretive share repurchase.” Other Highlights Among other recent achievements, Perficient: Completedthe acquisition of PointBridge Solutions, LLC, a $17 million annual services revenue business and technology consulting firm focused on collaboration, web content management, unified communications and business intelligence; Added new customer relationships and follow-up projects with leading companies including:Blue Cross Blue Shield Florida, Blue Cross Blue Shield Michigan, Cricket Communications, FordDirect, Great West, Kaiser Permanente, Tennessee Valley Authority and many others; and Was honored with Microsoft’s “Best Practice Award” at Microsoft’s Southwest District bi-annual partner briefing. Business Outlook and Full Year Guidance Update The following statements are based on current expectations. These statements are forward-looking and actual results may differ materially. Perficient expects its first quarter 2012 services and software revenue, including reimbursed expenses, to be in the range of $70.6 million to $74.3 million, comprised of $67.7 million to $71.2 million of revenue from services including reimbursed expenses and $2.9 million to $3.1 million of revenue from sales of software. The midpoint of first quarter 2012 services revenue guidance represents growth of24% over first quarter 2011 services revenue. Additionally, the Company is issuing a full-year revenue guidance range of $300 million to $320 million and 2012 adjusted earnings per share guidance range of $0.88 to $0.98. Conference Call Details Perficient will host a conference call regarding fourth quarter 2011 financial results today at 10:00 a.m. Eastern. WHAT: Perficient Fourth Quarter 2011 Results WHEN: Thursday, March 1st, 2012, at 10:00 a.m. Eastern CONFERENCE CALL NUMBERS: 866-510-0704 (U.S. and Canada) 617-597-5362(International) PARTICIPANT PASSCODE: 59263375 REPLAY TIMES: Thursday, March 1st, 2012, at 1:00 p.m. Eastern, through Thursday, March 8th, 2012 REPLAY NUMBER: 888-286-8010 (U.S. and Canada) 617-801-6888 (International) REPLAY PASSCODE: 72588407 About Perficient Perficient is a leading information technology consulting firm serving Global 2000 and enterprise customers throughout North America. Perficient’s professionals serve clients from a network of offices across North America and three offshore locations, in Eastern Europe, India, and China. Perficient helps clients use Internet-based technologies to improve productivity and competitiveness, strengthen relationships with customers, suppliers and partners, and reduce information technology costs. Perficient, traded on the Nasdaq Global Select Market, is a member of the Russell 2000® index and the S&P SmallCap 600 index. Perficient is an award-winning “Premier Level” IBM business partner, a TeamTIBCO partner, a Microsoft National Systems Integrator and Gold Certified Partner, a Documentum Select Services Team Partner, and an Oracle Certified Partner. For more information, please visit www.perficient.com. Safe Harbor Statement Some of the statements contained in this news release that are not purely historical statements discuss future expectations or state other forward-looking information related to financial results and business outlook for 2012.Those statements are subject to known and unknown risks, uncertainties and other factors that could cause the actual results to differ materially from those contemplated by the statements.The “forward-looking” information is based on management’s current intent, belief, expectations, estimates, and projections regarding our company and our industry.You should be aware that those statements only reflect our predictions.Actual events or results may differ substantially.Important factors that could cause our actual results to be materially different from the forward-looking statements are disclosed under the heading “Risk Factors” in our annual report on Form 10-K for the year ended December 31, 2011.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements.This cautionary statement is provided pursuant to Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The forward-looking statements in this release are made only as of the date hereof and we undertake no obligation to update publicly any forward-looking statement for any reason, even if new information becomes available or other events occur in the future. About Non-GAAP Financial Information This press release includes non-GAAP financial measures. For a description of these non-GAAP financial measures, including the reasons management uses each measure, and reconciliations of these non-GAAP financial measures to the most directly comparable financial measures prepared in accordance with Generally Accepted Accounting Principles (“GAAP”), please see the section entitled “About non-GAAP Financial Measures” and the accompanying tables entitled “Reconciliation of GAAP to non-GAAP Measures.” PERFICIENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Three Months Ended December 31, Year Ended December 31, Revenues Services $ Software and hardware Reimbursable expenses Total revenues Cost of revenues Project personnel costs Software and hardware costs Reimbursable expenses Other project related expenses Stock compensation Total cost of revenues Gross margin Selling, general and administrative Stock compensation Depreciation Amortization Acquisition costs 18 Adjustment to fair value of contingent consideration 11 (4 ) Income from operations Net interest income (expense) 1 56 68 Net other income (expense) 51 41 45 68 Income before income taxes Provision for income taxes Net income $ Basic net income per share $ Diluted net income per share $ Shares used in computing basic net income per share Shares used in computing diluted net income per share PERFICIENT, INC. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Total cash, cash equivalents and short-term investments Accounts receivable, net Prepaid expenses Other current assets Total current assets Long-term investments - Property and equipment, net Goodwill Intangible assets, net Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Other current liabilities Total current liabilities Other non-current liabilities Total liabilities Stockholders' equity: Common stock 36 33 Additional paid-in capital Accumulated other comprehensive loss ) ) Treasury stock ) ) Retained earnings (deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ About Non-GAAP Financial Measures Perficient, Inc. (“Perficient”) provides non-GAAP measures for EBITDAS (earnings before interest, income taxes, depreciation, amortization, and stock compensation), net income, and net income per share data as supplemental information regarding Perficient’s business performance. Perficient believes that these non-GAAP financial measures are useful to investors because they provide investors with a better understanding of Perficient’s past financial performance and future results. Perficient’s management uses these non-GAAP financial measures when it internally evaluates the performance of Perficient’s business and makes operating decisions, including internal operating budgeting, performance measurement, and the calculation of bonuses and discretionary compensation.Management excludes stock-based compensation related to employee stock options and restricted stock awards, the amortization of intangible assets, acquisition costs, adjustments to the fair value of contingent consideration, and income tax effects of the foregoing, when making operational decisions. Perficient believes that providing the non-GAAP measures to its investors is useful because it allows investors to evaluate Perficient’s performance using the same methodology and information used by Perficient’s management. Specifically, non-GAAP net income is used by management primarily to review business performance and determine performance based incentive compensation for executives and other employees.Management uses EBITDAS to measure operating profitability, evaluate trends, and make strategic business decisions. Non-GAAP measures are subject to inherent limitations because they do not include all of the expenses included under GAAP and because they involve the exercise of discretionary judgment as to which charges are excluded from the non-GAAP financial measure. However, Perficient’s management compensates for these limitations by providing the relevant disclosure of the items excluded in the calculation of EBITDAS, non-GAAP net income, and adjusted net income per share. In addition, some items that are excluded from non-GAAP net income and adjusted earnings per share can have a material impact on cash. Management compensates for these limitations by evaluating the non-GAAP measure together with the most directly comparable GAAP measure. Perficient has historically provided non-GAAP measures to the investment community as a supplement to its GAAP results to enable investors to evaluate Perficient’s business performance in the way that management does. Perficient’s definition may be different from similar non-GAAP measures used by other companies and/or analysts. The non-GAAP adjustments, and the basis for excluding them, are outlined below: Amortization of Intangible Assets Perficient has incurred expense on amortization of intangible assets primarily related to various acquisitions. Management excludes these items for the purposes of calculating EBITDAS, non-GAAP net income, and adjusted net income per share. Perficient believes that eliminating this expense from its non-GAAP measures is useful to investors because the amortization of intangible assets can be inconsistent in amount and frequency, and is significantly impacted by the timing and magnitude of Perficient’s acquisition transactions, which also vary substantially in frequency from period to period. Acquisition Costs Perficient incurs transaction costs related to acquisitions which are expensed in its GAAP financial statements.Management excludes these items for the purposes of calculating EBITDAS, non-GAAP net income, and adjusted net income per share.Perficient believes that excluding these expenses from its non-GAAP measures is useful to investors because these are expenses associated with each transaction, and are inconsistent in amount and frequency causing comparison of current and historical financial results to be difficult. Adjustments to Fair Value of Contingent Consideration Perficient is required to remeasure its contingent consideration liability related to acquisitions each reporting period until the contingency is settled.Any changes in fair value are recognized in earnings.Management excludes these items for the purposes of calculating non-GAAP net income and adjusted net income per share.Perficient believes that excluding these adjustments from its non-GAAP measures is useful to investors because they are related to acquisitions, and are inconsistent in amount and frequency from period to period. Stock-Based Compensation Perficient incurs stock-based compensation expense under Financial Accounting Standards Board Accounting Standards Codification Topic 718, Compensation – Stock Compensation.Perficient excludes this item for the purposes of calculating EBITDAS, non-GAAP net income, and adjusted net income per share because it is a non-cash expense, which Perficient believes is not reflective of its business performance. The nature of stock-based compensation expense also makes it very difficult to estimate prospectively, since the expense will vary with changes in the stock price and market conditions at the time of new grants, varying valuation methodologies, subjective assumptions, and different award types, making the comparison of current results with forward looking guidance potentially difficult for investors to interpret. The tax effects of stock-based compensation expense may also vary significantly from period to period, without any change in underlying operational performance, thereby obscuring the underlying profitability of operations relative to prior periods.Perficient believes that non-GAAP measures of profitability, which exclude stock-based compensation are widely used by analysts and investors. PERFICIENT, INC. RECONCILIATION OF GAAP TO NON-GAAP MEASURES (unaudited) (in thousands, except per share data) Three Months Ended December 31, Year Ended December 31, GAAP Net Income $ Additions: Provision for income taxes Amortization Acquisition costs 18 Adjustment to fair value of contingent consideration 11 (4 ) Stock compensation Adjusted Net Income Before Tax Income tax for adjusted items (1) Adjusted Net Income $ GAAP Net Income Per Share (diluted) $ Adjusted Net Income Per Share (diluted) $ Shares used in computing GAAP and Adjusted Net Income Per Share (diluted) (1) The estimated adjusted effective tax rate of 38.3% and 40.2% for the three months ended December 31, 2011 and 2010, respectively, and 39.0% and 39.1% for the year ended December 31, 2011 and 2010, respectively, has been used to calculate the provision for income taxes for non-GAAP purposes. PERFICIENT, INC. RECONCILIATION OF GAAP TO NON-GAAP MEASURES (unaudited) (in thousands) Three Months Ended December 31, Year Ended December 31, GAAP Net Income $ Additions: Provision for income taxes Net other expense (income) Net interest expense (income) (1 ) Amortization Depreciation Acquisition costs 18 Adjustment to fair value of contingent consideration 11 (4 ) Stock compensation EBITDAS (1) $ (1) EBITDAS is a non-GAAP performance measure and is not intended to be a performance measure that should be regarded as an alternative to or more meaningful than either GAAP operating income or GAAP net income.EBITDAS measures presented may not be comparable to similarly titled measures presented by other companies.
